KLESTADT WINTERS JURELLER                                     Presentment Date and Time: July
  SOUTHARD & STEVENS, LLP                                     22, 2020 at 10:00 a.m. (EST)
200 West 41st Street, 17th Floor
New York, NY 10036-7203                                       Objection Deadline: July 17, 2020
Telephone: (212) 972-3000                                     at 4:00 p.m. (EST)
Facsimile: (212) 972-2245
Sean C. Southard
Fred Stevens
Lauren C. Kiss

General Counsel to Yann Geron, Chapter 7
Trustee of Robert F.X. Sillerman

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re                                                     :
                                                          :
ROBERT FRANCIS XAVIER SILLERMAN, :                                Chapter 7
a/k/a Robert F.X. Sillerman,                              :
a/k/a Robert F. Sillerman,                                :       Case No. 17-13633 (REG)
a/k/a Robert X. Sillerman,                                :
                                                          :
                                   Debtor.                :
----------------------------------------------------------x

            NOTICE OF PRESENTMENT OF ORDER AUTHORIZING (I) THE
              RETENTION AND EMPLOYMENT OF MARAGELL, LLC AS
             CONSULTANT TO THE TRUSTEE AND (II) THE PAYMENT TO
           MARAGELL, LLC OF UP TO $10,000 FOR SERVICES PERFORMED

       PLEASE TAKE NOTICE that upon the Application for an Order Authorizing (I) the
Retention and Employment of Maragell, LLC as Consultant to the Trustee and (II) the Payment
to Maragell, LLC of up to $10,000 for Services Performed (the “Application”), Yann Geron, the
Chapter 7 Trustee (the “Trustee”) for the bankruptcy estate of Robert Francis Xavier Sillerman,
the above-captioned debtor (the “Debtor”) will present the proposed order (the “Proposed
Order”) annexed to the Application as Exhibit B to the Honorable Robert E. Grossman, United
States Bankruptcy Judge, for signature on July 22, 2020 at 10:00 a.m. (EST), at the United
States Bankruptcy Court, Southern District of New York, One Bowling Green, New York, NY
10004.

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief sought in the
Application and entry of the Proposed Order, or any portion thereof (an “Objection”) shall be
made in writing, filed with the Court by registered users of the Court’s electronic case filing
system and, by all other parties in interest, mailed to the Clerk of the United States Bankruptcy
Court, Southern District of New York, One Bowling Green, New York, NY 10004 on a 3.5 inch
floppy disk or compact disc, preferably in Portable Document Format (PDF), Microsoft Word, or
any other Windows-based word processing format and served upon counsel to the Trustee,
Klestadt Winters Jureller Southard & Stevens, LLP, 200 West 41st Street, 17th Floor, New York,
New York 10036, Attn: Fred Stevens, Esq., Email: fstevens@klestadt.com, so as to be actually
received no later than 4:00 p.m. on July 17, 2020 (the “Objection Deadline”).

        PLEASE TAKE FURTHER NOTICE that unless a written Objection to the
Application or entry of the Proposed Order is timely filed prior to the Objection Deadline,
together with proof of service, and delivered as set forth in the foregoing paragraph, there will
not be a hearing and the Proposed Order may be signed.

        PLEASE TAKE FURTHER NOTICE that if a written Objection is timely filed by the
Objection Deadline, the Court will notify the moving and objecting parties of the date and time
of the hearing. The moving and objecting parties are required to attend the hearing, and failure
to attend in person or by counsel may result in relief being granted or denied upon default.

Dated: New York, New York
       July 7, 2020
                                                     KLESTADT WINTERS JURELLER
                                                      SOUTHARD & STEVENS, LLP


                                           By:        /s/ Fred Stevens
                                                     Sean C. Southard
                                                     Fred Stevens
                                                     Lauren C. Kiss
                                                     200 West 41st Street, 17th Floor
                                                     New York, New York 10036-7203
                                                     Tel: (212) 972-3000
                                                     Fax: (212) 972-2245
                                                     Email: ssouthard@klestadt.com
                                                             fstevens@klestadt.com
                                                             lkiss@klestadt.com

                                                     General Counsel to Yann Geron, Chapter 7
                                                       Trustee of Robert F.X. Sillerman




                                                 2
